Citation Nr: 0412525	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
recurrent subluxation of the left knee, as the residual of 
excision of loose bodies for osteochondritis dissecans with 
genu valgus.  

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee as the residuals 
of excision of loose bodies for osteochondritis dissecans 
with genu valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
of Detroit, Michigan.  This case was previously before the 
Board in February 2003 and remanded for additional 
development and adjudication.  


FINDINGS OF FACT

1.  The veteran has osteochondritis dissecans with genu 
valgus resulting in severe left knee impairment with 
instability.

2.  The veteran's service-connected degenerative joint 
disease of the left knee, is manifested by evidence of 
degenerative changes of the left knee, a range of extension 
limited by no more than 10 degrees, flexion varying from 45 
degrees to 85 degrees, depending on pain, and use of 600 
milligrams of Naprosyn daily.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
recurrent subluxation of the left knee as the residual of 
excision of loose bodies for osteochondritis dissecans with 
genu valgus have been met. 38 U.S.C.A. §§ 1155, 5130A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left knee as the residuals 
of excision of loose bodies for osteochondritis dissecans 
with genu valgus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time " that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  

The Board does not believe that voiding the September 2000 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  In October 2002, he 
gave testimony at a Travel Board hearing held the RO.  At 
that time, he was informed of VCAA and provided a copy of a 
VCAA letter.  In April 2003, the RO provided him with 
additional VCAA information,  He was provided with notice of 
the appropriate law and regulations.  He was provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

A 20 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for moderate impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  The 
words "slight," "moderate," and "severe" are not defined 
in the VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable.  38 
C.F.R. § 4.6 (2003).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 30 
degrees, a 20 percent rating is assigned; and when flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Limitation of extension of the leg is rated 30 percent at 20 
degrees, 40 percent at 30 degrees, and 50 percent at 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  
See also 38 C.F.R. § 4.71, Plate II (2003), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Factual Background

In May 2000, the veteran filed a claim seeking increased 
evaluations for his left knee disabilities. 

A VA orthopedic examination was conducted in July 2000.  
During the examination the veteran walked with the knee 
slightly in abduction.  He was not wearing a knee brace.  The 
left knee examination was in the valgus position on standing.  
There was evidence of swelling and effusion.  There were two 
surgical scars on the left knee, one on the front and the 
other near the patellar tendon.  There was some bony 
deformity of the femoral condyle with tenderness on 
palpation.  Patellar compression was painful and felt tight.  
There was crepitation felt on movement and some tenderness in 
the joint line.  The mediolateral ligament appeared to be 
loose.  Anteroposterior movement was stable.  The range of 
motion of the left knee was 10-75 degrees with complaints of 
pain.  X-rays revealed gross degenerative arthritis bony 
deformity and possible loose body.  The diagnosis was history 
of left knee injury with degenerative joint disease with 
likely loose bodies and limited motion.  Valgus knee due to 
medial ligament looseness.  

During a Travel Board hearing in October 2002, the veteran 
testified that he had previous left knee surgery and 
continued to received medical attention for his left knee 
from the VA.  He was currently taking Naprosyn daily and 
occasionally Motrin when the pain became unbearable.  He 
testified that prolonged standing caused swelling and that 
the left knee occasionally gave out, particularly in the 
morning or when walking.  He testified that he has an altered 
gait, left knee weakness and instability.  He stated that he 
was unemployed due to his knee disability and that the 
majority of jobs that he's qualified for required, jumping, 
bending, stooping, and lifting.  He testified that he had not 
received regular treatment from VA since a July 2000 VA 
examination.  

During the most recent VA examination in August 2003.  The 
veteran complained of swelling and recurring giving out of 
the left knee.  He did not use a cane but reported that he 
occasionally uses a knee brace.  He complained of constant 
aching, which varied in intensity.  He also complained of 
frequent cracking and popping. His activities of daily living 
are somewhat restricted.  He was not "doctoring about it", 
and took medication occasionally.  On examination the veteran 
walked with a "stamping" gait to lock his left knee joint.  
His posture was fair with increased lumbar lordosis.  
Squatting was not possible due to the complaint of pain in 
the left knee.  There was swelling and effusion of a moderate 
degree.  There was valgus deformity of 30 degrees and 
considerable crepitation on movement with pain.  The patella 
seemed to be in a somewhat lateral position.  There was a 
large movable body that could be felt and palpated on the 
lateral side of the knee joint.  There was moderate 
tenderness over the patella.  Active extension was present 
and the patellar tendon acted properly without giving the 
impression that it was loose.  Active movement was 0-45 
degrees without any pain.  Passively movement was 0-85 
degrees with the complaint (normal range is 0-140 degrees).  
There was hyperextension of the knee joint to extent of 25 
degrees from the neutral 0-degree position.  Anteroposterior 
movement was loose, and the Lachman present was positive.  
The mediolateral ligament was also loose on the medial side.  
There was evidence of quadriceps muscle atrophy.  X-rays of 
the left knee revealed gross arthritic changes with valgus 
and loose bodies near the patella.  The examiner opined that 
the current severity of the veteran's left knee disability 
was severe, judging from the physical examination and X-ray 
findings.  There was no evidence of recurrent subluxation, 
either in the patella or in the knee joint but the feeling of 
instability was due to loose bodies floating inside the joint 
- occasionally making the knee unstable when caught in an 
abnormal position.  The effect of the knee condition on 
ordinary activities of life was somewhat limited, but 
functional loss due to pain appeared to be minimal to 
moderate.  It was likely that where there was recurrent 
instability due to loose bodies being caught between the 
bones, there would be flare-up of symptoms including pain.  

Analysis

The veteran's service-connected left knee disability has been 
granted separate 20 percent evaluations under both Diagnostic 
Code 5010 for limitation of motion and Diagnostic Code 5257 
for instability.  The Board must consider whether these 
diagnostic codes and the ratings assigned are appropriate 
based on the symptomatology demonstrated and the severity 
thereof. 

VA examinations in 2000 and 2003 reflect well-documented 
symptoms including chronic pain and tenderness, atrophic 
changes, some deformity, crepitus, swelling, effusion, 
weakness, mediolateral looseness, and pain on motion, 
increased during flare-ups.  While it has been reported that 
the veteran has no subluxation instability of the left knee, 
it has been observed that he has left knee instability due to 
loose bodies floating inside the knee joint.  Following a 
complete examination and review of the veteran's medical 
treatment records, the VA examiner in 2003 opined that the 
veteran's left knee disability was severe.

Taken together, and giving the veteran the benefit of the 
doubt such findings reasonably reflect severe impairment 
warranting a 30 percent rating under Diagnostic Code 5257.  
38 C.F.R. § 4.7 (2003).  Assignment of such an evaluation 
also adequately compensates the veteran for any functional 
loss in addition to that objectively shown with increased 
activity and/or during flare-ups.  See also 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With regard to the veteran's service-connected degenerative 
joint disease of the left knee, a higher evaluation is not 
warranted based on limited and painful motion because the 
veteran's left knee disability does not produce a level of 
limited motion, which would allow for the assignment of a 30 
percent rating or above (flexion limited to 15 degrees and/or 
extension limited to 20 degrees).

The medical records show the best range of motion was during 
VA examination in July 2000, (10 degrees extension to 75 
degrees flexion) and the worst range of motion was at the 
most recent 2003 VA examination (0 degrees extension to 45 
degrees flexion).  If strictly rated under range-of-motion 
Diagnostic Codes 5260 and 5261, the reported ranges of motion 
would be rated 10 percent.  The veteran also reports some 
pain and flare-ups, but there is no credible evidence to show 
that pain on use or during flare-ups results in additional 
limitation of motion to the extent that the left knee 
disability would be more than 10 percent disabling under the 
limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As clinically 
significant limitation of extension has not been 
demonstrated, the left knee arthritis is appropriately rated 
under Diagnostic Code 5260-5010.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Although the veteran is unemployed, he has not 
identified any specific factors, which may be considered to 
be exceptional or unusual with respect to his left knee 
disability in light of VA's schedule of ratings; the Board 
has been similarly unsuccessful.  The veteran has not 
required frequent periods of hospitalization for his left 
knee disability and the recent VA examinations are void of 
any finding of exceptional limitation due to a left knee 
disability beyond that contemplated by the schedule of 
ratings.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that referral 
of this case for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent disability evaluation for recurrent subluxation 
of the left knee, as the residual of excision of loose bodies 
for osteochondritis dissecans with genu valgus is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation in excess of 20 percent for degenerative joint 
disease of the left knee as the residual of excision of loose 
bodies for osteochondritis dissecans with genu valgus is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



